DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.

This action is in response to the papers filed February 14, 2022.  Currently, claims 32, 39-40, 84-85, 90, 93-96 are pending.  
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
The 102 rejection over Baker has been withdrawn because Baker is directed to autopsies.  The claims have been amended to require the subject is at risk for or has CTE.  The subjects of Baker had progressive supernuclear palsy.  
The 102 rejection over Refenes does not teach a subject who is at risk for or has CTE.  Refenes teaches the subjects had Parkinson’s disease and did not suffer from other neurological diseases (see page 2, col. 2).  
	
Election/Restrictions
Applicant's election of Group II, claims 32, 34, 37-40, 82 in the paper filed September 8, 2016 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 12-14, 17-20, 41, 43, 46-48, 81-83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/US13/77083, filed December 20, 2016 and claims priority to provisional 61/740,705, filed December 21, 2012.  

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 32, 39-40, 84-85, 90, 93-96 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process claim.  
	
	Question 2A Prong I	
The process claims are taken to be directed to an abstract idea.  
Claim 32 is directed to a method comprising contacting a sample with a primer, detecting the presence of amplification products and identifying the sample as having increased amplification products if the amplification products are greater than the amplification products obtained by amplifying all or part of the MAPT locus in a control.  The identifying step in Claims 32, 85, 90, and 96 are each abstract ideas.  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).   Identifying may be performed mentally and does not require more.  As broadly recited the identifying steps may be accomplished mentally by thinking about a subject’s amplification product and mentally comparing amplification products to form a mental identification. Thus, the identifying step constitutes an abstract process / idea.  The identifying steps may also be accomplished verbally.  Such verbal communication is also abstract, having no particular concrete or tangible form.  
The comparison step describes an abstract idea.  Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57:
We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a nontumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position.
Additionally, in University of Utah Res. Foundation v. Ambry Genetics Corp.(Fe6 Cir, 2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘“transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claims does not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites obtaining a sample and detecting the presence of amplification products, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non-patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of detecting by amplifying the presence of H1 haplotype of MAPT locus was well known in the art at the time the invention was made (see Baker and Refenes, for example).  The claims cover essentially all possible conventional methods for detecting the H1 haplotype at the MAPT locus in a biological sample.  Note that methods for detecting haplotypes and genotypes using amplification, allele specific hybridization and sequencing methods were conventional and routine in the art at the time the invention was made. 
	Further the steps of detecting the MAPT H1 haplotypes merely constitute data gathering steps.  When viewed both individually and as an ordered combination, the claimed steps are found insufficient to supply an inventive concept because the steps are conventional and specified at a high level of generality.  The claim limitations do not transform the natural law into patent-eligible subject matter because the claims simply instruct the practitioner to implement the natural law with routine, conventional activity. 
	The claims do not require performing any steps that are not routine and conventional.  For example, the prior art teaches that genotyping the H1 haplotype of the MAPT locus was routinely practiced.   Baker teaches a method of obtaining biological tissue from the subject, isolating nucleic acid and detecting the presence of H1 haplotypes of the MAPT locus.  Baker teaches obtaining a sample from a Caucasian (page 715, col. 1).  The samples were taken from patients where autopsy confirmed the PSP cases (page 714, col. 2).  Genomic DNA was amplified the individuals with primers flanking intronic sequences, the method of (c)  (page 715, col. 1).  The nucleic acids were sequenced.  The SNPs and the primer sequences are provided in Table 1 (page 712).  Figure 2 illustrates the tau haplotypes analyzed and detected (page 713).  The subjects of Baker are tested for neurological symptoms associated with CTE, such as parkinsonism and dementia.  
Refenes et al. (BMC Neurology, Vol. 9, No. 26, pages 1-8, 2009) teaches a method of obtaining blood samples from subjects and controls.  The samples from the control subjects donated blood (page 3, col. 1).  Refenes teaches DNA extraction using the QIAamp DNA Blood Mini Kit (page 3, col. 1).  The MAPT polymorphisms which were previously taught to contribute to the H1 insertion polymorphisms were analyzed.  Refenes teaches a method for detecting the mutations using PCR (page 3, col. 2).  The subjects of Refenes are tested for neurological symptoms associated with CTE, such as parkinsonism and dementia.  
The prior art teaches the BAC clone from chromosome 17 comprising SEQ ID NO: 2.  The BAC clone was sequenced April 30, 2011.  Thus, the full sequence was known at the time the invention was made.  

	The steps merely instruct the practitioner to use any well-known, conventional technique with generic reagents to detect the polymorphism.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39, 94-95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)  Claim 39 recites “the biological sample”.  Claim 32 does not clearly require a biological sample.  Claim 32 requires a nucleic acid in a sample.  Applicant’s should clarify “the biological sample” to be directed to a “sample” to be consistent with the language of Claim 32.  
B)  Regarding claims 94-95, the phrase "including" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The claim requires hybridization with probes including Southern blot analysis and dot blot analysis.  It is unclear whether the claim encompasses any hybridization or whether the claim is limited to Southern blot and dot blot analysis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 32, 40, 84, 90, 94, 96 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Baker et al. (Human Mol. Genetics, Vol. 8, No. 4, pages 711-715, 1999).
Baker teaches a method of obtaining biological tissue from the subject, isolating nucleic acid and detecting the presence of H1 haplotypes of the MAPT locus.  Baker teaches obtaining a sample from a Caucasian (page 715, col. 1).  The samples were taken from patients where autopsy confirmed the Progressive supranuclear palsy (PSP) cases (page 714, col. 2). 
Genomic DNA was amplified the individuals with primers flanking intronic sequences (page 715, col. 1).  The nucleic acids were sequenced.  The SNPs and the primer sequences are provided in Table 1 (page 712).  Figure 2 illustrates the tau haplotypes analyzed and detected (page 713).   Table 3 illustrates the allele and genotype frequency in PSP cases and controls.  
Furthermore, Baker teaches the presence of the intronic 238bp deletion was determined by visualizing PCR product on an agarose gel (limitations of Claim 94).  Baker teaches the primers used.  The 238 bp deletion between exons 9 and 10 is shown by a break in the gene in the H2 haplotype.  Thus, the presence of the sequence is indicative of the H1 haplotype.  
Claim 84 requires using at least one primer specific for the nucleic acid comprises SEQ ID NO: 2 or 3.  The primers taught by Baker are specific for SEQ ID NO: 2 and 3.  
With regard to Claim 90, the claim requires obtaining a sample from a subject at risk for CTE.  CTE may occur from repeated blows to the head, for example.  All humans may be at risk for CTE, thus, this limitation does not narrowly define the patient population and encompasses the control patients of Baker. Baker teaches numerous controls comprise the H1 haplotype (see Table 2).  

Claims 32, 39-40, 84, 90, 94, 96 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Refenes et al. (BMC Neurology, Vol. 9, No. 26, pages 1-8, 2009). 
	Refenes teaches a method of obtaining blood samples from subjects and controls (limitations of Claim 39).  The samples from the control subjects donated blood (page 3, col. 1).  Refenes teaches DNA extraction using the QIAamp DNA Blood Mini Kit (page 3, col. 1).  The MAPT polymorphisms which were previously taught to contribute to the H1 insertion polymorphisms were analyzed.   Refenes teaches the PCR primers for each of the H1 -SNP specific primers (see Table 1, page 3).  Refenes teaches a method for detecting the mutations using PCR (page 3, col. 2)(limitations of Claim 94).  
Claim 84 requires using at least one primer specific for the nucleic acid comprises SEQ ID NO: 2 or 3.  The primers taught by Refenes are specific for SEQ ID NO: 2 and 3.  
With regard to Claim 90, the claim requires obtaining a sample from a subject at risk for CTE.  CTE may occur from repeated blows to the head, for example.  All humans may be at risk for CTE, thus, this limitation does not narrowly define the patient population and encompasses the control patients of Baker. Refenes teaches numerous controls comprise the H1 haplotype (see Table 3, 5, pages 4-5).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 85, 90, 93, 95 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw-Smith et al. (Nature Genetics, Vol. 38, No. 9, pages 1032-1037, September 2006) in view of Genbank Accession AC243658, BAC clone CH17-170H8, April 30, 2011).   
Shaw-Smith teaches methods for contacting a nucleic acid sample from a human subject with at least one oligonucleotide from chromosome 17.  The assay comprised detailed mapping by FISH with fully sequence tiling path BAC and PAC clones to identify the deletion region.  Shaw-Smith teaches performing FISH studies with clones from the RP11 library that had been shown to be specific to the H1 and H2 haplotypes.  Shaw-Smith teaches the clones were in 17q24 as well as 17q21.3.  
Supplemental Figure 1 illustrates non-deleted, diminished signal and detected images, i.e. determining and identifying the sample as having increased hybridization products compared to a control.  Supplemental Table 1 illustrates the clones and accession numbers used. 

    PNG
    media_image1.png
    301
    647
    media_image1.png
    Greyscale

RP5-843B9, used by Shaw-Smith, is 99.5% identical to SEQ ID NO: 2.  Shaw-Smith teaches contacting RP5-843B9 with the sample and detecting hybridization.  The FISH analysis allows the identification of the hybridization products.  
Shaw-Smith does not specifically teach performing FISH to detect hybridization using an oligonucleotide comprising SEQ ID NO: 2, i.e. 100% identical to SEQ ID NO: 2.  
BAC clone CH17-170H8 is 223,520 base pairs and comprises the 4,433 nucleotides of SEQ ID NO: 2.  
Query Match             100.0%;  Score 4433;  DB 102;  Length 223520;
Best Local Similarity   100.0%;  
Matches 4433;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;
Qy          1 ACCCTCCCTCCCTTCCTCTTCTTGCAGATTGAAACCCACAAGCTGACCTTCCGCGAGAAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      52943 ACCCTCCCTCCCTTCCTCTTCTTGCAGATTGAAACCCACAAGCTGACCTTCCGCGAGAAC 53002
……….
Qy       4381 GAAATAAAGTTATTACTCTGATTAAATAAGGTCTCCATTCATGGATTCCAAGG 4433
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      57323 GAAATAAAGTTATTACTCTGATTAAATAAGGTCTCCATTCATGGATTCCAAGG 57375
Therefore, it would have been prima facie obvious at the time the invention was made to have used additional BAC clones to the same region of chromosome 17 for the FISH analysis taught by Shaw-Smith.  The ordinary artisan would have been motivated to have substituted additionally available BAC clones for the FISH analysis of Shaw-Smith to detect MAPT deletions and H1/H2 haplotypes.  It would have been obvious to one of ordinary skill in the art to replace the prior art BAC clone with another BAC clone for the analysis of the known region because one of ordinary skill in the art would have been able to carry out such a substitution and the results were reasonably predictable.  

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jeanine Goldberg whose telephone number is (571) 272-0743.  The examiner can normally be reached Monday-Friday from 7:00 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Nguyen, can be reached on (571)272-0731.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

The Central Fax Number for official correspondence is (571) 273-8300.  

	
/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 9, 2022